DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

With regard to Claim 5, t-butyl methyl ether (TBME) is a synonym for methyl tert-butyl ether (MTBE), according to Sigma-Aldrich.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hazekamp (“Preparative isolation of cannabinoids from cannabis sativa by centrifugal partition chromatography”) in view of Erler (US 2010/0210860), Hopmann (“A priori selection of the mobile and stationary phase in centrifugal partition chromatography and counter-current chromatography”), and Hernandez-Brenes (US 2013/0216488), as evidenced by ALS Environmental (“Class 2 residual solvents”).
With regard to Claim 1, Hazekamp discloses a simple method for the preparative isolation of seven major cannabinoids from Cannabis sativa plant material (Abstract). Hazekamp discloses a method for separating and/or purifying cannabinoids from a cannabis extract, including at least one centrifugal partition chromatography step, comprising a first solvent phase kept stationary by centrifugal force, and comprising a second non-miscible liquid phase (P2426, Extraction, cannabis extract; P2427, CPC Apparatus, Isolation of Acidic Cannabinoids, for the isolation of delta-9-tetrahydrocannabinolic acid A (THCA) and cannabigerolic acid (CBGA) by CPC, a two-phase system of hexane as the stationary phase and methanol/water as the mobile phase (second non-miscible phase)). 
While Hazekamp discloses hexane as the stationary phase, Hazekamp is silent to wherein the first solvent phase is heptane.
Erler discloses a method for the preparation of dronabinol (delta-9-THC) from cannabidiol (CBD) by cyclization of CBD to delta-9-THC (Abstract). Erler discloses that both hexane and heptane are preferable aliphatic hydrocarbons to use as solvents for cannabis compounds ([0047]-[0056]).
Hopmann discloses that the selection of the mobile phase and the stationary phase in support-free liquid-liquid chromatography (centrifugal partition chromatography and counter-current chromatography) is equivalent to a selection of a biphasic liquid 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute heptane for hexane as the stationary phase for the isolation of THCA and CBGA by CPC in the method of Hazekamp, as taught by Erler and Hopmann and evidenced by ALS Environmental, since both hexane and heptane are preferable aliphatic hydrocarbons to use as solvents for cannabis compounds, since both hexane and heptane are among the top 10 solvent choices for CPC, and since heptane poses a lower risk to human health than hexane.
While Hazekamp discloses methanol/water as the second non-miscible liquid phase, modified Hazekamp is silent to wherein the second non-miscible phase liquid phase is methanol alone. 
 Hazekamp discloses that as the methanol/water ratio decreases, the elution of retained components increases (P2427/Isolation of Acidic cannabinoids, during the run the methanol/water ratio of the mobile phase was linearly increased from 3:2 to about 4.5:0.5, to speed up the elution of retained compounds).

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the second non-miscible phase liquid to be methanol alone, as taught by Hernandez-Brenes and suggested by Hazekamp, in order to speed up elution of retained compounds as compared to a second non-miscible phase comprising methanol and water.
With regard to Claim 2, modified Hazekamp of Claim 1 comprises wherein the first phase is n-heptane.
With regard to Claim 6, Hazekamp discloses having a speed of 50 rpm to 1,500 rpm (P2427, Isolation of acidic cannabinoids, 500 rpm).
With regard to Claim 7, Hazekamp discloses wherein the first solvent phase and the second non-miscible phase are conducted in the counter current and continuous separation occurs (P2423, Introduction, CPC is a counter current liquid-liquid partitioning chromatography technique; P2427, Isolation of acidic cannabinoids, one run was performed continuously).
With regard to Claim 13, Hazekamp discloses wherein a centrifugal partition chromatograph for separating and/or purifying cannabinoids is used (P2427).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hazekamp (“Preparative isolation of cannabinoids from cannabis sativa by centrifugal partition chromatography”) in view of Erler (US 2010/0210860), Hopmann (“A priori selection of the mobile and stationary phase in centrifugal partition chromatography and counter-current chromatography”), and Hernandez-Brenes (US 2013/0216488), as applied to the claims above, and in further view of Lee (US 2010/0179098).
With regard to Claim 8, modified Hazekamp discloses all the limitations in the claims as set forth above. Hazekamp discloses that 50 fractions were collected from the CPC apparatus during isolation of acidic cannabinoids (P2427). However, modified Hazekamp is silent to wherein at least one preparative column is upstream or downstream.
Lee discloses a pharmaceutical composition for preventing and treating cancer (Abstract). Lee discloses that after four fractions of compounds were generated from a CPC apparatus, one or more fractions were further purified with semi-preparative high performance liquid chromatography ([0032]-[0033]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the process of modified Hazekamp to further comprise at least one preparative column upstream or downstream, as taught by Lee, for further purification of the fractions.
Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for allowance are provided on Page 13 of the Non-Final Office Action dated 26 March 2021. 
Response to Arguments
Applicant's arguments filed 24 September 2021 with regard to Claim Objections, 35 USC 112(a) rejections, and 35 USC 112(b) rejections have been fully considered Claims 1, 5, and 6, and 35 USC 112(b) rejection of Claim 5 have been withdrawn. 
Applicant’s arguments regarding the 35 USC 103 rejection of Claim 1 have been fully considered but are not persuasive. Please see 35 USC 103 rejection of Claim 1 based on new citations and Hazekamp and Hernandez-Bernes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777